     Case 2:20-cv-01524-JFW-E Document 25 Filed 10/05/20 Page 1 of 2 Page ID #:2237



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    NATHAN HALL,                  )         NO. CV 20-1524-JFW(E)
                                    )
12                   Petitioner,    )
                                    )         ORDER ACCEPTING FINDINGS,
13         v.                       )
                                    )         CONCLUSIONS AND RECOMMENDATIONS
14    JOSIE GASTELLO, Warden,       )
                                    )         OF UNITED STATES MAGISTRATE JUDGE
15                                  )
                     Respondent.    )
16    ______________________________)

17

18          Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19    Petition, all of the records herein and the attached Report and

20    Recommendation of United States Magistrate Judge.          The Court accepts

21    and adopts the Magistrate Judge’s Report and Recommendation.

22

23          IT IS ORDERED that: (1) Petitioner’s request for an evidentiary

24    hearing is denied; (2) Petitioner’s request for appointment of

25    counsel is denied; (3) Petitioner’s request for expansion of the

26    record is denied; and (4) the Petitioner is denied and dismissed with

27    prejudice.

28    ///
     Case 2:20-cv-01524-JFW-E Document 25 Filed 10/05/20 Page 2 of 2 Page ID #:2238



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2    the Magistrate Judge’s Report and Recommendation and the Judgment

 3    herein on Petitioner and counsel for Respondent.

 4

 5         LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7               DATED:    October 5, 2020.

 8

 9

10                                    ___________________________________
                                                 JOHN F. WALTER
11                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
